DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach a heat source disposed upstream of the second fibers relative to a flow direction of the second air stream through the stripping chamber, wherein the heat source is configured to heat the second air stream before the second air stream is directed across the second fibers; and/or a cooling coil disposed downstream of the first fibers relative to a flow direction of the first air stream through the absorption chamber, wherein the cooling coil is configured to cool the first air stream after the first air stream is directed across the first fibers.
The closest prior art is considered to be the combination of US Publication No. 2015/0338140 to Vandermeulen in view of US Patent No. 5,704,966 to Rohrbach et al.. The combination teaches the a heating, ventilation, and air conditioning (HVAC) system, comprising: (Vandermeulen [0036]-[0037], [0040]) a housing having an absorption chamber configured to direct a first air stream 103 therethrough and having a stripping chamber configured to direct a second air stream .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/Examiner, Art Unit 1776